Citation Nr: 0633978	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic low back pain syndrome, lumbar strain, currently 
evaluated at 10 percent.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to July 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which increased the rating for the veteran service-connected 
low back disability from zero to 10 percent, effective from 
March 26, 2001, the date of receipt of the claim.  The 
veteran appeals for a higher rating.  The RO issued a notice 
of the decision in March 2002, and the veteran timely filed a 
Notice of Disagreement (NOD) in May 2002.  Subsequently, in 
April 2003 the RO provided a Statement of the Case (SOC), and 
thereafter, in June 2003, the veteran timely filed a 
substantive appeal.

The veteran did not request a hearing on this matter.

On appeal in June 2004 and again in December 2005, the Board 
remanded the case for further development, to include 
providing her a VA examination and proper notice of changes 
to the regulations used to evaluate diseases and injuries to 
the spine.  The RO issued Supplemental Statements of the Case 
(SSOCs) in August 2005 and March 2006.  

The Board finds that the RO complied with its Remand 
directives, and therefore it may proceed with review of this 
appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders).
  

FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service-connected low back disability is 
manifested by pain and slight limitation of motion of the 
lumbar spine; it is not productive of muscle spasm on 
extreme forward bending or loss off lateral spine motion, 
unilateral, in standing position; nor is it manifested by 
limitation of flexion of the thoracolumbar spine to 60 
degrees or less or any secondary neurological 
abnormalities.



CONCLUSION OF LAW

The scheduler criteria for a rating in excess of 10 percent 
for chronic low back pain syndrome, lumbar strain, under 
both the old and new rating criteria have not been met.  
38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5289, 5292, 5295 (prior to September 
26, 2003); Diagnostic Code 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a veteran as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2001 letter sent to the veteran by the RO adequately apprised 
her of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The April 2001 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support her claim, namely, proof that her service-connected 
disability had increased in severity, as could be 
demonstrated by medical records and personal statements or 
statements by other individuals describing the manner in 
which the disability had worsened.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, she carried the ultimate 
burden of supporting her claim with appropriate evidence.  
This letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for her if the RO determined such to be necessary to make a 
decision on the claim.  It also requested the veteran to 
provide such evidence as doctor's statements, treatment 
reports, and other attestations, and July 2004 and December 
2005 VA letters explicitly asked the veteran to provide VA 
with any other supporting evidence or information.  The Board 
thus finds that the veteran was effectively informed to 
submit all relevant evidence in her possession, and that she 
received notice of the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but she was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
April 2001 letter.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to her in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against her claim for a 
higher rating renders moot any question about a different 
disability rating and effective date.  Additionally, the RO 
cured this defect by supplying notice of these 2 Dingess 
elements in its March 2006 SSOC.          

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2001 RO decision that is the subject of this appeal 
in its April 2001 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received 
June 2001 and August 2004 VA examinations, which were 
thorough in nature and adequate for rating purposes.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate Diagnostic Codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

At the time the veteran filed her increased rating claim in 
March 2001, the following relevant provisions in 38 C.F.R. § 
4.71a relating to evaluations of the spine, were in effect:  
Under Diagnostic Code 5295, a lumbosacral strain with 
characteristic pain on motion would generate a 10 percent 
rating, while such a strain with muscle spasm on extreme 
forward bending, loss off lateral spine motion, unilateral, 
in standing position garnered a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).  The maximum of 40 
percent would be awarded to a veteran with a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).  In addition, Diagnostic Code 5292 provided for 
respective ratings of 20 percent and 40 percent for moderate 
and severe limitation of motion of the lumbar spine 
respectively and Diagnostic Code 5289 awarded evaluations of 
40 and 50 percent for favorable or unfavorable ankylosis of 
the lumbar spine respectively.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292 (2001).  

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 26, 2003.  See  68 Fed. Reg. 51454 
(Aug. 27, 2003).  These criteria have remained unchanged 
since that time, and accordingly, the Board will also analyze 
the veteran's increased rating claim under this criteria from 
its effective date of September 26, 2003.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Under the relevant post-September 2003 amended regulations, a 
veteran, who is with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
will receive a 10 percent evaluation if she exhibits forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or a combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2006).  A veteran will receive a rating of 20 percent 
when she demonstrates forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).  A veteran will generate a 30 
percent evaluation with forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine, while she will receive a 40 percent rating 
for unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  A 50 
percent or a 100 percent rating will be awarded if she 
displays unfavorable ankylosis of the entire thoracolumbar 
spine, or unfavorable ankylosis of the entire spine 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).    

The Board additionally comments that Note (2) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2006).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2) (2006).

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board finds that a preponderance of the evidence weighs 
against the veteran's increased rating claim, as the most 
recent medical evidence of record does not demonstrate that 
her symptoms meet the next higher criteria under either the 
pre-September 2003 or post-September 2003 regulations.

a. Factual Background
June 2001 VA Examination
The June 2001 VA examination, which formed the basis of the 
RO's grant of a 10 percent evaluation in October 2001, 
contained the following relevant information: The veteran 
complained of low back pain since 1993, with occasional 
stiffness in the back and flare-ups.  The veteran reported no 
additional limitation, and she did not use crutches, a brace 
or a cane, although she conveyed that she could not lift more 
than 30 pounds.  

On physical examination, the veteran had mild pain and 
tenderness over the low back area, but she exhibited no 
postural abnormality, no fixed deformity and no additional 
limitation.  The musculature of her back was normal, and she 
displayed no neurological abnormality.  The veteran 
demonstrated 70 degrees of lumbar flexion, with extension of 
30 degrees.  Right and left lateral bending amounted to 20 
degrees, with 20 degrees bilateral rotation.

Based on these data, the VA examiner diagnosed the veteran 
with a lumbar strain and chronic low back pain.          

August 2004 VA Examination
The most recent medical evidence of record consists of a VA 
medical report from an orthopedic exam conducted in August 
2004.  The VA examiner reviewed the veteran's claims file, 
and noted the veteran's report that in approximately 1994 she 
began to have low back pain, at times radiating down both 
legs.  After leaving active service in July 1994, the veteran 
worked 8-hour days in transportation security 5 days per 
week.  This job required no restrictions as far as pushing, 
pulling or lifting, and her physician had not ordered 
bedrest.  The veteran reported that her low back pain ranged 
from a level 2/10, at times rising to 6/10 if she is on her 
feet for prolonged amounts of time.  She disclosed that pain 
arises with cold weather.  The veteran further described that 
with increased activity, her low back becomes more painful, 
radiating down both legs to the foot.  She indicated that she 
did not wear a back brace or use a cane, and that she could 
drive up to 50 miles at a time, lift at least 25 pounds and 
walk 3 blocks.  The veteran conveyed that her low back pain 
did not cause an interference with activities of daily living 
and that she experienced no problems with the back causing 
stoppage at work with flare-ups.  The VA examiner noted that 
a June 2001 X-ray of the lumbosacral spine was normal.  

On physical examination, the veteran's lumbar spine had 20/30 
degrees of rotation bilaterally, with the same level of 
lateral bending bilaterally.  The veteran displayed 20/30 
degrees extension and 70/90 degrees flexion.  The VA examiner 
noted no spasm in the lumbar area on palpitation, and noted 
the veteran's complaint of localized pain on percussion at 
the L5-S1 level.  On repetitive use after 6 movements in the 
lateral direction at 20 degrees, the veteran experienced pain 
from a level of 2/10 to 6/10.  There was no incoordination or 
increased numbness and the lumbar area revealed no evidence 
of muscle fatigue or weakness.  The veteran did display some 
decreased endurance on activity due to pain, but the lumbar 
spine range of motion remained the same after repetitive use.  
She had no limp or irregular gait and no scoliosis.  

An X-ray revealed no evidence of fracture dislocation, 
although early right sacroiliac joint arthritis was present.  
The VA examiner observed no indication of any degenerative 
disc disease (DJD).

Based on these data, the VA examiner diagnosed the veteran 
with chronic low back strain, lumbar area, as well as early 
sacroiliac joint arthritis.  He noted that the veteran's 
subjective pain was on the low side, and the examination 
revealed no increased changes in the alignment of the lumbar 
spine or evidence of any muscle weakness.  Accordingly, the 
examiner concluded that it was at least as likely as not that 
the veteran had chronic low back pain, but that it was less 
likely caused as a result of the lumbosacral strain.  He 
emphasized that the veteran displayed no additional loss of 
function or motion due to the flare-ups, and that there was 
no evidence of any increased numbness, fatigability or 
weakened movement from repetitive use.  

The Board comments that despite repeated invitations from the 
Board (as recently as December 2005) and the RO (as recently 
as March 2006) to offer additional evidence in support of her 
claim, the veteran has not done so.
            
b. Discussion 
Pre-September 2003 Regulations
The Board determines that the evidence of record 
preponderates against a rating in excess of 10 percent for 
chronic low back pain syndrome, lumbar strain, under the 
applicable pre-September 2003 rating criteria.  Specifically, 
under Diagnostic Code 5295 governing lumbosacral strains, the 
veteran, in both the June 2001 and August 2004 VA 
examinations, exhibited characteristic pain on motion, which 
is consistent with a 10 percent rating.  She did not, 
however, display any muscle spasm on extreme forward bending 
or loss of lateral spine motion in a standing position, as 
would characterize a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  The medical evidence does not 
show more than slight limitation of motion of the lumbar 
spine, which does not support a rating in excess of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board also has considered the DeLuca factors for a higher 
rating on the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a joint, 
and determines that the medical evidence, specifically, the 
June 2001 VA examination report reflecting minimal pain, no 
muscle weakness or fatigability or other functional loss, 
does not support an increase in the rating based on these 
factors.  DeLuca, 8 Vet. App. at 206-07.    

Accordingly, the evidence of record preponderates in favor of 
the 10 percent evaluation under the pre-September 2003 
regulations.    

Post-September 2003 Regulations
The Board determines that under the post-September 2003 
rating criteria, the veteran's disability is most consistent 
with the 10 percent rating, and that the evidence of record 
preponderates against a higher evaluation.  The Board 
comments that the next highest rating of 20 percent for a 
chronic low back pain syndrome, lumbar strain, would require 
evidence of forward flexion greater than 30 degrees, but no 
greater than 60 degrees, or the combined range of motion not 
greater than 120 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2006).  In the instant case, the veteran displayed 
forward flexion of 70 degrees, which falls outside the range 
of 30 to 60 degrees for a 20 percent rating, and a combined 
rating of 130, which likewise exceeds the 120 degree range 
for this rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  In contrast, the Board observes that the veteran's 
forward flexion of 70 degrees falls between the 60 degree and 
85 degree forward flexion range for a 10 percent evaluation, 
as does her combined rating score of 130, which falls between 
the 120 degree to 235 degree range encompassed in such a 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  In 
addition, the Board notes that in both VA exams, the veteran 
has not shown any muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, as would be required for a 20 percent rating.  
Instead, as found by both the June 2001 and the August 2004 
VA examiners, the veteran, at most, has demonstrated 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour, to include scoliosis, which is 
consistent with the 10 percent evaluation.  Accordingly, the 
Board finds that the evidence of record preponderates against 
a rating in excess of 10 percent under the post-September 
2003 criteria.  

The Board also notes that it need not analyze the veteran's 
low back disability under the Formula for Rating 
Intervertebral Disc Syndrome (IDS) Based on Incapacitating 
Episodes, as service connection for degenerative disc disease 
or intervertebral disc syndrome is not in effect.  In fact, 
the medical and X-ray evidence does not show a diagnosis of 
such.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 22, 2002; Code 5243 (2006).  

Additionally, as above, the Board has considered the DeLuca 
factors, but finds that a higher rating based on these 
factors is not warranted because the veteran did not display 
functional limitation due to muscle fatigue, weakness or pain 
on motion in her August 2004 VA exam.  DeLuca, 8 Vet. App. at 
206-07.  While the August 2004 VA examiner found a slight 
decrease in the veteran's endurance on repetitive use, he 
noted that the lumbar spine range of motion remained the same 
after such use.  Accordingly, a higher evaluation based on 
DeLuca is not in order.   


Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that her service-connected low back 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused marked 
interference with employment.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for her service-connected low back 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion
For the reasons stated above, the Board finds that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

A rating in excess of 10 percent for service-connected 
chronic low back pain syndrome with a lumbar strain is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


